Opinion by
Woodside, J.,
This is an appeal from the refusal of the Court of Common Pleas of Erie County to grant a writ of habeas corpus to the relator, a prisoner at the Western State Penitentiary serving a sentence imposed by the courts of that county.
The prisoner contends that he was denied due process of law because (1) he was confined for four months and twenty days before he was given a preliminary hearing; (2) he was not given a speedy trial; (3) a police officer allegedly testified falsely at his trial.
Judge Evans stated for the court below that “An examination of the records shows that proceedings were all in accordance with law; and even were this not so, they could not be raised under a petition for a writ of habeas corpus.”
The lower court is correct. See Com. ex rel. Musser v. Day, 180 Pa. Superior Ct. 191, 119 A. 2d 811, and the cases there cited.
Order affirmed.